JOINER, Judge,
concurring in part and concurring in the result in part.
I concur with the main opinion as to Part I. As to Part II, however, I concur only in the result.
In Part II of the main opinion, this Court correctly sets out the relevant facts and also correctly frames William Collins’s argument on appeal—specifically, Collins’s argument “that the trial court erred when it denied defense counsel’s attempt to impeach [Elton] Walton’s credibility through the testimony of a fellow inmate.” 206 So.3d at 689. In addressing this argument, the main opinion agrees with Collins’s position and concludes that the circuit court erred when it did not allow Collins to present Gaston’s testimony as a means of “impeaching” Walton’s testimony.
Although the main opinion correctly summarizes common rules of law regarding the use of both impeachment evidence and hearsay, our caselaw also recognizes that a trial court has the discretion to exclude evidence proffered for “impeachment” if the proffered evidence is actually an improper attempt to admit as substantive evidence otherwise inadmissible hearsay. The record in this case clearly demonstrates such a situation.
Specifically, as the main opinion explains, the record on appeal demonstrates that Collins’s defense theory at trial was that Walton and Walton’s cousin, “Q,” committed the charged offenses—not Collins. To- support this theory, Collins questioned Walton—both during the State’s case-in-chief and again when he recalled Walton during the defense’s case—about whether Walton had made a statement to Collins that Walton was only implicating Collins to protect Q. Walton denied ever having made such a statement and also denied, that he was trying to “protect someone,” (R. 598.) . Thereafter, Collins “sought to call Marvin Gaston to the witness stand,” who
“had allegedly overheard a conversation between Collins and Walton in which Waltqn suggested that he was implicating Collins in order to protect a fellow gang member. Defense counsel proffered Gaston’s testimony outside the presence of the jury. When asked about what he had overheard while in a cell with Collins and Walton, the State objected on the ground that the testimony was hearsay.”
206 So.3d at 689. Collins argued that Gaston’s testimony was not hearsay; rather, he contended that it was being offered “for impeachment and to establish bias that Mr. Walton has come up here and he has said things that were not true when, in fact, his bias is that he is protecting people.” (R. 624.) The circuit court disagreed with Collins’s argument and excluded Gaston’s testimony, explaining:
“But that statement is being offered for the truth of the matter asserted. That is exactly why it’s being offered. And I’ll tell you why I know it even more. Because you want them to hear exactly what he said. That’s the importance of it. Okay. Because if- it wasn’t, you would say, you’re right. Judge, is all we need to show is there was a conversation. A gang sign was thrown. We’re good with that. But you want-the content of that conversation getting before that jury because that’s exactly why you need it. It’s for the truth of the matter asserted. And that is total hearsay.”
(R. 625 (emphasis added).) In other words, the circuit court .determined that Collins’s so-called impeachment evidence was, in fact, an improper attempt to admit as substantive evidence otherwise inadmissible hearsay.
*694In deciding to exclude Gaston’s testimony, the circuit court properly exercised its discretion when it determined that Ga-ston’s proffered testimony was not being used merely to “impeach” Walton, and was, instead, an improper attempt to introduce hearsay evidence that was otherwise inadmissible in order to bolster Collins’s defense theory—i.e., that Q helped Walton commit the charged offenses and that Walton was “covering” for Q. Indeed, as noted above, our caselaw recognizes that, although the Alabama Rules of Evidence provide a party the right to impeach a witness, circuit courts have the discretion to limit that right in cases where a party uses “impeachment evidence” as a guise to introduce otherwise inadmissible hearsay. See, e.g., Smith v. State, 745 So.2d 922 (Ala.Crim.App.1999) (“Although Rule 607, Ala. R. Evid., permits a party to impeach his own witness, ‘“the right to impeach one’s own witness is not absolute and may be held inapplicable due to abuse.” ’ Burgin v. State, 747 So.2d 916, 918 (Ala.Cr.App.1999), quoting C. Gamble, McElroy’s Alabama Evidence, § 165.01(6)(b) (5th ed.1996).”).
In Smith, Smith was charged with capital murder and attempted murder.
“At trial, [Smith] called Charles Cott-rell to testify for the defense. After asking Cottrell the standard questions— e.g., his name and address—defense counsel immediately, began questioning Cottrell in line with the defense’s theory that Cottrell had a weapon on the night of the shooting and that he was. firing it at the Prism. Cottrell- denied having a weapon on the night of the shooting. Defense counsel then questioned him about an. alleged conversation he had had with [Hosea] Atchison, in which he allegedly told Atchison that he did have a gun on the night-of the shooting. Cottrell denied having had any such conversation with Atchison. The defense then attempted to call Atchison to testify as to the alleged conversation with Cottrell. The state objected, and the trial court sustained the objection.”
Smith, 745 So.2d at 934. On appeal, Smith argued that the circuit court erred when it did not allow Smith to present Atchison’s testimony to “impeach” Cottrell. This Court affirmed the circuit court’s decision to exclude that testimony, holding:
“Rule 613, Ala. R. Evid., ... states, in pertinent part:
“ ‘(b) Extrinsic Evidence of Prior Inconsistent Statement of Witness. Extrinsic evidence of a prior inconsistent statement by a witness is not admissible unless the witness has been confronted with the circumstances of the statement with sufficient particularity to enable the witness to identify the statement and is afforded an opportunity to admit or to deny having made it.’
“Looking at this rule, standing alone, one might conclude that Atchison’s testimony might be admissible to impeach Cottrell’s testimony. However, ... the rules of evidence do not operate in a vacuum. Although Rule 607, Ala. R. Evid., permits a party to impeach his own witness, ‘“the right to impeach one’s oum witness is not absolute and may be held inapplicable due to abuse.” ’ Burgin v. State, 747 So.2d 916, 918 (Ala.Cr.App.1999), quoting C. Gamble, McElroy’s Alabama Evidence, § 166.01(6)(b) (5th ed.1996).
“In Burgin, this court was persuaded by the federal courts’ interpretation of Rule 607 of the . Federal Rules of Evidence, which is identical to the Alabama Rule:
“ ‘ “[Rule] 607 allows the government to impeach its own witness. See Fed.R.Evid. 607. However, ‘ “the government must not knowingly elicit *695testimony from a witness in order to impeach him with otherwise inadmissible testimony.” ’ United States v. Gomez-Gallardo, 915 F.2d 553, 555 (9th Cir.1990)(quoting United States v. Whitson, 587 F.2d 948, 952-53 (9th Cir.1978)). Impeachment is improper when employed as a guise to present substantive evidence to the jury that would be otherwise inadmissible. Id. A determination must be made as to whether the government examined the witness for the primary purpose of placing before the jury substantive evidence which is otherwise inadmissible. Id.” ’
“Burgin, 747 So.2d at 918, quoting United States v. Gilbert, 57 F.3d 709, 711 (9th Cir.), cert. denied, 515 U.S. 1110, 115 S.Ct. 2264, 132 L.Ed.2d 269 (1995). As this court stated in Burgin, ‘“[i]t would be an abuse of the rule ... for the prosecution to call a witness that it [knoivs will] not give it useful evidence, just so it [can] introduce hearsay evidence against the defendant in the hope that the jury would miss the subtle distinction beUoeen impeachment and substantive evidence.” ’ Id.

“The rules limiting the prosecution’s ability to impeach prosecution witnesses are equally applicable to the defense. Thus, although the defense may impeach its own witness, it may not do so solely for the purpose of introducing otherwise inadmissible evidence.”

Smith v. State, 745 So.2d 922, 934-36 (Ala.Crim.App.1999) (emphasis added).
Here, like in Smith, when Collins called Walton to testify, Collins’s questioning of Walton focused primarily on Walton’s gang affiliation and whether Walton was implicating Collins to protect his cousin because his cousin was also a gang member. Additionally, although he argued that Gaston’s testimony was being offered to impeach Walton’s testimony, Collins admitted that the purpose for introducing Gaston’s testimony was to demonstrate that Walton’s “bias is that he is protecting people.”2 (R. 624 (emphasis added).) In other words, the purpose of introducing Gaston’s testimony was to present evidence to bolster Collins’s defense theory.
Based on the record in this case, “it is obvious that the defense’s sole purpose for calling [Walton] to testify was to have him deny making the statement so that the defense could then seek to introduce the statement into evidence under the guise of impeachment” and “[s]uch a statement would be blatant hearsay that otherwise would have been inadmissible.” Smith, 745 So.2d at 935-36. Indeed, Collins was clearly attempting to present inadmissible hearsay through the guise of introducing that testimony as “impeachment evidence” and was doing so “‘in the hope that the jury would miss the subtle distinction between impeachment and substantive evidence.’” Burgin v. State, 747 So.2d 916, *696919 (Ala.Crim.App.1999) (quoting United States v. Webster, 734 F.2d 1191, 1192 (7th Cir.1984)). Such an abuse of the rules of evidence is improper; thus, unlike the main opinion, I would conclude that the circuit court did not abuse its discretion in excluding Gaston’s proffered testimony.
Because the main opinion concludes that the circuit court’s decision to exclude Ga-ston’s testimony was, at worst, harmless error, I concur in the result as to that part of the opinion.
WINDOM, P.J., concurs.

. On appeal, Collins reasserts his claim that Gaston's testimony would establish Walton’s bias. Collins’s proffer of Gaston’s testimony, however, clearly demonstrates that Collins was not using Gaston's testimony to establish bias; rather, Collins was attempting to impeach Walton’s testimony by presenting extrinsic evidence of a prior inconsistent statement.
In Smith, we addressed this exact issue. Specifically, we explained:
“First, we note that Rule 616, Ala. R. Evid., is inapplicable here. Rule 616 states that evidence of bias, prejudice, or interest on the part of a witness is admissible to attack the witness's credibility. However, this is not a case in which the defense was seeking to show bias. It is clear from defense counsel's offer of proof as to Atchi-son’s proposed testimony that the purpose of the testimony was to prove, through extrinsic evidence, a prior inconsistent statement made by Cottrell, not to prove bias. Thus, Rule 616 is inapplicable.”
745 So.2d at 934. Likewise, Rule 616, Ala. R. Evid., is inapplicable here.